 


114 HR 1715 IH: Executive Amnesty Prevention Act
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1715 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Ratcliffe (for himself, Mr. Loudermilk, Mr. Walker, Mr. Palmer, Mr. Babin, and Mr. Brat) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the use of funds to carry out certain immigration-related memoranda, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Executive Amnesty Prevention Act . 2.Prohibition on use of funds (a)In generalNo funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in the following memoranda (or any substantially similar policy changes issued or taken on or after the date of the enactment of this Act, whether set forth in memorandum, Executive order, regulation, directive, or by other action): 
(1)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled “Civil Immigration Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens” dated March 2, 2011. (2)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled “Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for the Apprehension, Detention, and Removal of Aliens” dated June 17, 2011. 
(3)The memorandum from the Principal Legal Advisor of U.S. Immigration and Customs Enforcement entitled “Case-by-Case Review of Incoming and Certain Pending Cases” dated November 17, 2011. (4)The memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children dated June 15, 2012.  
(5)The memorandum from the Director of U.S. Immigration and Customs Enforcement entitled “Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal, State, Local, and Tribal Criminal Justice Systems” dated December 21, 2012. (6)The memorandum from the Secretary of Homeland Security entitled ‘‘Southern Border and Approaches Campaign’’ dated November 20, 2014. 
(7)The memorandum from the Secretary of Homeland Security entitled ‘‘Policies for the Apprehension, Detention and Removal of Undocumented Immigrants’’ dated November 20, 2014. (8)The memorandum from the Secretary of Homeland Security entitled ‘‘Secure Communities’’ dated November 20, 2014. 
(9)The memorandum from the Secretary of Homeland Security entitled ‘‘Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents’’ dated November 20, 2014. (10)The memorandum from the Secretary of Homeland Security entitled ‘‘Expansion of the Provisional Waiver Program’’ dated November 20, 2014. 
(11)The memorandum from the Secretary of Homeland Security entitled ‘‘Policies Supporting U.S. High-Skilled Businesses and Workers’’ dated November 20, 2014. (12)The memorandum from the Secretary of Homeland Security entitled ‘‘Families of U.S. Armed Forces Members and Enlistees’’ dated November 20, 2014. 
(13)The memorandum from the Secretary of Homeland Security entitled ‘‘Directive to Provide Consistency Regarding Advance Parole’’ dated November 20, 2014. (14)The memorandum from the Secretary of Homeland Security entitled ‘‘Policies to Promote and Increase Access to U.S. Citizenship’’ dated November 20, 2014. 
(15)The memorandum from the President entitled ‘‘Modernizing and Streamlining the U.S. Immigrant Visa System for the 21st Century’’ dated November 21, 2014. (16)The memorandum from the President entitled ‘‘Creating Welcoming Communities and Fully Integrating Immigrants and Refugees’’ dated November 21, 2014. 
(b)No legal effectThe memoranda referred to in subsection (a) (or any substantially similar policy changes issued or taken on or after the date of the enactment of this Act, whether set forth in memorandum, Executive order, regulation, directive, or by other action) have no statutory or constitutional basis and therefore have no legal effect. (c)Prohibition on Federal benefitsNo funds or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by any Act for any fiscal year, including any deposits into the Immigration Examinations Fee Account established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be used to grant any Federal benefit to any alien pursuant to any of the policy changes set forth in the memoranda referred to in subsection (a) (or any substantially similar policy changes issued or taken on or after the date of the enactment of this Act, whether set forth in memorandum, Executive order, regulation, directive, or by other action). 
3.Admission and lawful presence required for employment authorizationSection 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)) is amended— (1)by inserting before authorized to be so employed by this Act the following: an alien otherwise admitted to and lawfully present in the United States, and; and 
(2)by inserting at the end the following: An alien without lawful status shall be considered to be an unauthorized alien for purposes of this Act.. 4.Conforming amendmentsSection 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)) is amended— 
(1)by striking (n) All and inserting (n)(1) Except as provided in paragraph (2), all; and  (2)by adding at the end the following: 
 
(2)No deposit in the Immigration Examinations Fee Account may be used to implement, administer, carry out, or enforce the policies in any of the memoranda referred to in section 2(a) of the Executive Amnesty Prevention Act. .   